Name: Council Implementing Decision 2013/469/CFSP of 23Ã September 2013 implementing Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe
 Type: Decision_IMPL
 Subject Matter: Africa;  international affairs;  criminal law
 Date Published: 2013-09-24

 24.9.2013 EN Official Journal of the European Union L 252/31 COUNCIL IMPLEMENTING DECISION 2013/469/CFSP of 23 September 2013 implementing Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 31(2) thereof, Having regard to Council Decision 2011/101/CFSP (1), and in particular Article 6(1) thereof, Whereas: (1) On 15 February 2011, the Council adopted Decision 2011/101/CFSP. (2) One entity should be removed from the list of persons and entities in Annex I to Decision 2011/101/CFSP. (3) Decision 2011/101/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The following entity is deleted from the list of persons and entities in Annex I to Decision 2011/101/CFSP: Zimbabwe Mining Development Corporation. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 23 September 2013. For the Council The President L. LINKEVIÃ IUS (1) OJ L 42, 16.2.2011, p. 6.